11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Michelle Smith,                              * From the 90th District
                                               Court of Stephens County,
                                               Trial Court No. 30,011.

Vs. No. 11-11-00083-CV                        * April 30, 2013

Richard Lee Killion,                         * Memorandum Opinion by Willson, J.
Killion Investments, Inc.,                     (Panel consists of: Wright, C.J.,
and Killion Partners,                         McCall, J., and Willson, J.)


      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
because the trial court has not disposed of Michelle Smith’s claim to the mineral
interest under the approximately 281.34-acre tract that remained after she conveyed
the 85.64-acre tract, that claim is remanded to the trial court. Further, the trial
court’s judgment is modified to delete the award of appellate attorneys’ fees.
Otherwise, we affirm the judgment of the trial court. The costs incurred by reason of
this appeal are taxed one-half against Michelle Smith and one-half against Richard
Lee Killion, Killion Investments, Inc., and Killion Partners.